Motion Granted and Order filed November 4, 2013.




                                     In The

                        Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00979-CV
                                ____________

  IN RE RH WHITE OAK, LLC, BRIAN HARDY, COLIN ZAK, ENTEX
   PARTNERS, LTD., AND ENTEX MANAGEMENT SERVICES, LLC,
                           Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-81470


                                  ORDER

      On October 31, 2013, relators, RH White Oak, LLC, Brian Hardy, Colin Zak,
Entex Partners, Ltd., and Entex Management Services, LLC, filed a petition for writ
of mandamus in this court. See Tex. Gov't Code § 22.221. Relators ask this court
to order the Honorable Kyle Carter, Judge of the 125th District Court, in Harris
County, Texas, to set aside his order dated October 25, 2013 granting sanctions for
discovery abuse, entered in trial court cause number 2010-81470, styled Lone Star
Bank v. RH White Oak, LLC, et al. Relators claim respondent abused his discretion
by imposing sanctions against them.

      Relators have also filed a motion for a temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On October 31, 2013, relators asked this court
to stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the commencement of trial on November 5, 2013, at 9:00 a.m.,
and the enforcement of the October 25, 2013 order granting sanctions for discovery
abuse in trial court cause number 2010-81470, styled Lone Star Bank v. RH White
Oak, LLC, et al., STAYED until a final decision by this court on relators’ petition
for writ of mandamus, or until further order of this court.

      In addition, the court requests the real parties in interest, to file a response to
the petition for writ of mandamus on or before November 19, 2013. See Tex. R.
App. P. 52.4.



                                   PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.




                                           2